Citation Nr: 1219087	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  00-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to September 26, 2003.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970 and from February 1981 to April 1999.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2000 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which initially granted service connection for mechanical low back pain syndrome with L5-S1 and L2-L4 discogenic disc disease and degenerative changes (back disability).  The Veteran appealed the initial disability evaluation.  As noted in the January 2012 Board remand, a claim for a TDIU is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was awarded TDIU as of September 26, 2003; however, throughout the appeals period, which began shortly after his separation from service, the Veteran has consistently argued that he is totally disabled and that he is unable to work.  Ultimately, the Veteran's underlying disability evaluation claim has been finally decided and is no longer before the Board.  The question remains whether he is entitled to TDIU of all or part of the period before September 26, 2003.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, a TDIU claim is part of an appeal for a higher initial rating when evidence of unemployability is submitted therewith.  See Rice, 22 Vet. App. 447.  In his original service connection claim, filed shortly after his separation from active service, the Veteran indicated that he was not employed.  Moreover, throughout the appeals period, the Veteran has consistently argued that he is totally disabled and that he is unable to work.  Thus the issue of TDIU prior to September 26, 2003, has been raised.

Including the evaluations for bilateral peripheral neuropathy granted above, the Veteran's combined disability evaluation was 50 percent prior to September 26, 2003.  See 38 C.F.R. §§ 4.25, 4.26.  Thus, he did not meet the combined rating requirement of 70 percent or more for consideration of a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, the evidence of record suggests that the Veteran has not worked since his retirement from the military and that his attempts at finding employment were unsuccessful due to his service-connected back disability.  Additionally, while not binding on VA, the Board does note that, during this time period, SSA found the Veteran unable to work.  Based on these facts, the January 2012 remand instructed the AMC to refer the matter to the Director, Compensation and Pension Service for an extraschedular rating.

It appears that this case file has not yet been physically remanded to the Appeals Management Center (AMC).  Therefore, they have not yet had the opportunity to carry out the January 2012 remand order.  Therefore, this case must again be remanded to insure compliance with the Board's January 2012 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU prior to September 26, 2003, to the Director of Compensation and Pension Service for extraschedular consideration pursuant to the provisions of 38 C.F.R. § 4.16 (b). 

2.  After the above development is completed, readjudicate the TDIU claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

